Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 18, 2022 has been entered.  All arguments, the corrected Specification and the IDS submitted on Jul. 18, 2022 have been fully considered.  
 
Status of the Claims 
	Claims 14, 15, 18, 21-26, 44-47, 49, 51-53, and 62 are currently pending.
Claims 14 and 22 are amended.
	Claims 44-47, 49, 51-53 and 62 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 1-13, 16, 17, 19, 20, 27-43, 48, 50, 54-61 and 63 are cancelled. 
	Claims 14, 15, 18, and 20-26 have been considered on the merits.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 14 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Chinese Hamster Ovary (CHO)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 18, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is vague and indefinite in the use of parenthesis, since it is unclear whether the parenthetical material is or is not intended to be part of the claim.  Specifically, it is unclear whether GLCE in the parenthesis in line 4 is meant to limit the epimerase to glucuronyl epimerase or be an example.  For the sake of compact prosecution the claim will be interpreted to mean that the epimerase is glucuronyl C5-epimerase (GLCE).   
Since claims 15, 18, and 21-26 depend from indefinite claim 14 and do not clarify the above points of confusion, claims 15, 18, and 21-26 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment.  New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ledin et al. (Journal of Biological Chemistry, 2004) (ref. of record) as evidenced by Oldberg et al. (Journal of Biological Chemistry, 1979) (ref. of record)in view of Merry et al. (Journal of Biological Chemistry, 2001) and Coombe et al. (US 2008/0146522 A1) (ref. of record).
With respect to claims 14 and 15, Ledin teaches a composition containing heparan sulfate (HS) from genetically modified mouse embryos which lack N-deacetylase/N-sulfotransferase (NDST)-1, NDST-2, and C5-epimerase (glucuronyl C5-epimerase (GLCE)) (abstract).  With respect to claim 14, Ledin teaches that heparan sulfate was purified using Pronase digestion buffer and column chromatography, then purified from glycosaminoglycans (GAGs) using chondroitinase ABC and column chromatography (pg. 42733 Col. 1 last para. to Col. 2 para. 2).  Accordingly, the heparan sulfate is substantially free from chondroitin sulfate because chondroitin sulfate was removed by digestion and chromatography.  
Ledin is silent with respect to the binding of Antithrombin (ATIII), Fibroblast Growth Factor 2 (FGF2), Platelet Factor 4 (PF4), and Vascular Endothelial Growth Factor (VEGF) of the composition does not teach the composition has reduced binding to Antithrombin (ATIII), Fibroblast Growth Factor 2 (FGF2), Platelet Factor 4 (PF4), and/or Vascular Endothelial Growth Factor (VEGF) compared with heparin or heparan sulfate isolated from a wildtype cell Chinese hamster ovary (CHO) cell as recited in claim 14.  However, these binding characteristics appear to be an inherent characteristics of the composition as evidenced by the instant Specification and since the cells taught by Ledin are deficient for one or more of the genes listed in claims 14 and 15.  The Specification states that by blocking NDST-1, NDST-2 or epimerase in cells, the isolated heparan sulfate from the cells had reduced binding to ATIII, PF4 and VEGF (Table 2 and 0165-0166 of published application) and Ledin teaches heparan sulfate (HS) from genetically modified mouse embryos which lack N-deacetylase/N-sulfotransferase (NDST)-1, NDST-2, and C5-epimerase (glucuronyl C5-epimerase (GLCE)) (abstract).
With respect to claim 22, Ledin teaches the heparan sulfate contains sulfate (0018) and the heparan sulfate would inherently have a defined pattern of sulfation.  
With respect to claims 14 and 24, Ledin teaches a composition of purified peptidoglycan heparan sulfate (abstract) where chondroitin sulfate was removed (pg. 42733 Col. 2 para. 1).  The composition taught by Ledin would be understood to be at least 99.5% free of chondroitin sulfate and at least 95% heparan sulfate, since Ledin teaches removal of the chondroitin sulfate.  
With respect to claims 23 and 24, Ledin teaches that heparan sulfate was purified using Pronase digestion buffer and column chromatography, then purified from GAGs using chondroitinase ABC and column chromatography (DEAE-Sephacel column) (pg. 42733 Col. 1 last para. to Col. 2 para. 2).  Accordingly, the heparan sulfate is substantially free from proteins and nucleic acid and would be at least 95% free of protein and nucleic acid contamination, because the proteins and nucleic acids were removed by digestion and chromatography as evidenced by Oldberg.  Oldberg reports that heparan sulfate is separated from contaminants, presumably nucleic acid, by chromatography on DEAE-cellulose.
Ledin does not teach the method by which the composition is derived from a cell line comprising a genetic deficiency in Heparan sulfate 2-O-sulfotransferase (HS2ST), Epimerase (GLCE) , N-deacetylase N-sulfotransferase 1 (HSNDST1), and N-deacetylase N- sulfotransferase 2 (HSNDST2) as claim 14 is being interpreted.  However, Merry reports that heparan sulfate (HS) sequence patterns are generated by enzymes including N-deacetylase/N-sulfotransferase (NDST) enzymes, glucuronyl epimerase, and O-sulfotransferases including HS-2OST and the patterns generated by these enzymes have profound consequences on their activity (pg. 35429 Col. 2 para. 3-4).  Merry further reports that FGF-1, FGF-2 and HGF/SF each require different HS modification for optimal binding (pg. 35429 Col. 2 para. 4) and that HS produced by Hs2st-/- embryos produces a novel HS structure that retains several of the binding and activation properties originally believed to require 2-O-sulfation (pg. 35430 Col. 1 para. 2).  Merry teaches a composition of HS derived from a cell line deficient in HS2ST (abstract and pg. 35430 Col. 1 para. 2).  In further support, Ledin teaches a composition of HS produced from cells deficient in HSNDST1, HSNDST2, or GLCE (abstract).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the composition of Ledin so that the HS is derived from a cell line which is deficient in HS2ST, HSNDST1, HSNDST2, or GLCE to have a HS with a particular sequence pattern and, consequently, a particular activity as taught by Merry.  It would have been obvious to one of ordinary skill in the art that HS could be derived from a cell line comprising a genetic deficiency in HS2ST, HSNDST1, HSNDST2, or GLCE, since Ledin and Merry teaches HS derived from cells deficient in these enzymes and Merry teaches the enzymes control the sequence pattern of HS which controls how HS interacts with proteins.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Ledin so that the HS is derived from a cell line which is deficient in HS2ST, HSNDST1, HSNDST2, or GLCE, since HS from cells deficient in these enzymes were known as taught by Ledin and Merry.  For these reasons, it would have been obvious to one of ordinary skill in the art to include all four mutations in one cell line. 
Although, Ledin does not teach the method by which the composition of heparan sulfate that is at least 99.5% free of chondroitin sulfate as in claims 15, 18, 21 and 25, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this instance, the products or compositions as claimed are interpreted to include heparan sulfates which are at least 99.5% free of chondroitin sulfate, regardless of how the compositions were prepared.  The claims do not include any structural limitations other than the low amount of chondroitin sulfate.  
Ledin does not teach a pharmaceutical composition containing the heparan sulfate and a pharmaceutical carrier or excipient as recited in claim 26.  However, Coombe teaches a composition containing GAG oligosaccharides and a pharmaceutically acceptable carrier or diluent (0054 and 0101).  Coombe further teaches the composition containing GAG oligosaccharides including heparan sulfate is useful in the treatment of a range of conditions including inflammatory or allergic conditions, metastatic cancer and infection (0007 and 0097).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the composition of Ledin to include a pharmaceutical carrier or excipient for the benefit of being able to use the composition in the treatment of conditions as taught by Coombe.  It would have been obvious to one of ordinary skill in the art to modify the composition of Ledin to include a pharmaceutical carrier or excipient, since heparan sulfate was known to be included in pharmaceutical compositions for its known benefits in treating certain conditions as taught by Coombe.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Ledin to include a pharmaceutical carrier or excipient, since heparan sulfate was known to be included in pharmaceutical compositions. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.



Double Patenting
The nonstatutory double patenting rejection have been revised added to address the claim amendments in instant application and copending Application No. 16/063670.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 14, 15, 18, 21, and 23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 5 and 9 of copending Application No. 16/063670.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim compositions of heparan sulfate which are substantially free of chondroitin sulfate and the limitations of the instant claim 14 is recited by claims 1 and 3 of co-pending Application No. 16/063670.  The limitation of the composition being derived from a cell line genetically modified to be deficient for one or more genes recited in instant claim 15 is recited in claims 1 and 3 of co-pending Application No. 16/063670.  The limitation of the composition being derived from cells that do not produce chondroitin sulfate of instant claim 18 is recited in claim 5 of co-pending Application No. 16/063670.  It is noted that the limitation of the composition being derived from a cell line genetically modified to be deficient for chondroitin sulfate synthase 1 (ChSy) of instant claim 21 is recited in claim 4 of co-pending Application No. 16/063670.  The limitation of the heparan sulfate is at least 95% free of protein and nucleic acid contamination of instant claim 23 is recited in claim 9 of co-pending Application No. 16/063670.
Although co-pending Application No. 16/063670 does not teach the exact range of the composition is free of chondroitin sulfate recited in claim 14, one of ordinary skill in the art would recognize that the concentration of chondroitin sulfate is a result effective variable and that the concentration of chondroitin sulfate would be matter of routine optimization.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955) -MPEP § 2144.05. 


Response to Arguments 
Applicant's arguments filed Jul. 18, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102 and 103, Applicant argues that Ledin does not does not teach a heparin sulfate having the claimed characteristics and does not analyze the purified heparan sulfate (Remarks pg. 8 para. 6 and pg. 9 para. 2).  However, this argument was not found to be persuasive, as explained in the rejections, these binding characteristics appear to be an inherent characteristics of the composition as evidenced by the instant Specification and since the cells taught by Ledin are deficient for one or more of the genes listed in claims 14 and 15.  Additionally, the Specification states that by blocking NDST-1, NDST-2 or GLCE in cells, the isolated heparan sulfate from the cells had reduced binding to ATIII, PF4 and VEGF (Table 2 and 0165-0166 of published application) and Ledin teaches heparan sulfate (HS) from genetically modified mouse embryos which lack N-deacetylase/N-sulfotransferase (NDST)-1, NDST-2, and C5-epimerase (glucuronyl C5-epimerase (GLCE)) (abstract).  Accordingly, the heparan sulfate taught by Ledin would inherently have reduced binding to ATIII, PF4 and VEGF.  
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that Coombe does not remedy the deficiencies of Ledin (Remarks pg. 9 para. 2). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Ledin were not found to be persuasive as explained above.  
Applicant argues that one of ordinary skill in the art would not have had a reasonable expectation of success in in combining Ledin and Coombe to arrive at the claimed composition, since Applicant surprisingly found that deletion of Hs2st, Glce, Ndst1 and Ndst2 resulted in reduced binding to FGF2, PF4, and VEGF as shown in Table 2 of the Specification (Remarks pg. 9 para. 3).  However, this argument was not found to be persuasive since the data in the Specification does not show the deletion of all four genes or enzymes, but just the binding of HS when each enzyme’s expression is individually knocked out of the cell.  Specification states that by blocking Hs2st,  NDST-1, NDST-2 or epimerase in cells, the isolated heparan sulfate from the cells had altered ligand binding (0165-0166 of published application) and Ledin teaches heparan sulfate (HS) from genetically modified mouse embryos which lack N-deacetylase/N-sulfotransferase (NDST)-1, NDST-2, and C5-epimerase (glucuronyl C5-epimerase (GLCE)) (abstract).  Therefore it is maintained these binding characteristics appear to be an inherent characteristics of the composition taught by Ledin.  
Applicant will submit a Terminal Disclaimer once otherwise patentable subject matter is found (Remarks pg. 10 para. 2).  Regarding the remaining double-patenting rejections, the Office acknowledges applicants' willingness to consider filing terminal disclaimers to the conflicting applications should those applications issue before this one does.  Until terminal disclaimers are received, the rejections stand.

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632